Case: 18-20520      Document: 00515442457         Page: 1    Date Filed: 06/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-20520                              June 5, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PEDRO MANUEL PANDALES-VALENCIA, also known as Swimmer,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-389-5


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Pedro Manuel Pandales-Valencia pleaded guilty pursuant to a plea
agreement to a single count of conspiracy to possess with intent to distribute
five kilograms or more of cocaine.            He was sentenced to 87 months of
imprisonment. On appeal, Pandales-Valencia argues that his guilty plea was
involuntary due to the district court’s failure to properly admonish him
pursuant to Rule 11 of the Federal Rules of Criminal Procedure.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20520     Document: 00515442457       Page: 2   Date Filed: 06/05/2020


                                   No. 18-20520

      This court reviews allegations of Rule 11 error raised for the first time
on appeal, such as in this case, for plain error. See United States v. Vonn, 535
U.S. 55, 59 (2002). To establish plain error, Pandales-Valencia must show (1) a
forfeited error, (2) that is clear or obvious, and (3) that affects his substantial
rights. Puckett v. United States, 556 U.S. 129, 135 (2009). To show that a Rule
11 error affected his substantial rights, a defendant “must show a reasonable
probability that, but for the error, he would not have entered the plea.” United
States v. Dominguez Benitez, 542 U.S. 74, 83 (2004). If the defendant makes
such a showing, we have the discretion to correct the error and should do so if
the error seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Puckett, 556 U.S. at 135.
      At rearraignment, Pandales-Valencia confirmed that he knew that,
following his conviction, he would be removed from the United States.
However, the district court did not discuss any other possible immigration
consequences of his plea.      Although the district court deviated from the
requirements of Federal Rule of Criminal Procedure 11(b)(1)(O), Pandales-
Valencia was advised about the potential immigration consequences he faced
by his written plea agreement, which he acknowledged thoroughly reviewing
and fully understanding with the assistance of his counsel. See United States
v. Cuevas-Andrade, 232 F.3d 440, 444-45 (5th Cir. 2000). Thus, because we
conclude that Pandales-Valencia has failed to demonstrate that he would have
pleaded differently absent the district court’s Rule 11 error, he has not
established plain error. See Dominguez Benitez, 542 U.S. at 83.
      AFFIRMED.




                                         2